internal_revenue_service number release date index number ---------------------- --------------------- ------------------------------ ------------------- --------------------------------- ----------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb hw plr-114674-07 date october --------------- ---------------------------------------------- legend taxpayer ----------------------------------------------------- state trust ------------------------------------------------------------------------------------------ -------------------------------------------------------------------------------------------------------------------- plan ------------------------------------------------------------------------------ dear ------------ this is in reply to the your letter dated date and subsequent correspondence requesting rulings on behalf of taxpayer concerning the plan and the trust -------------------------------- taxpayer is a municipality organized and existing under the laws of state as a municipality taxpayer is a political_subdivision of state taxpayer adopted plan to provide post-retirement medical benefits for its employees only taxpayer’s full-time facts plr-114674-07 employees their spouses and eligible dependents as defined in sec_152 of the internal_revenue_code the code may participate in plan plan covers all full-time employees including collectively bargained employees only mandatory employer contributions mandatory employee contributions and mandatory_contributions of accumulated leave are made to plan the plan provides that mandatory employee contributions ie mandatory salary reduction contributions and mandatory_contributions of accumulated sick leave vacation and severance which are not actually or constructively received by the participant will be considered employer contributions for purposes of the plan the plan also provides that no contributions other than employer contributions are required nor will they be accepted contributions are made during an employee’s active employment with taxpayer under plan each employee has a separate health account to be used after retirement distributions from the retired employee’s health account can only be used for health insurance or medical_care expenses_incurred after retirement specifically distributions can be used only for medical_expenses as defined in sec_213 of the code any balance remaining in the account after the death of the retiree and his or her spouse and dependents must be forfeited at that point the account will be closed and any remaining funds will become general assets of the plan even on death the balance in the account may be spent only on permissible healthcare expenses for the decedent’s surviving_spouse or dependents the balance in the account can never be conveyed to anyone else taxpayer represents that there is no individual employee election in the plan there is no election as to whether or not to participate and no election on the level of mandatory employer contributions mandatory employee contributions or mandatory leave settlement participation is mandatory for all employees in a bargaining unit that negotiates to participate in plan taxpayer established trust to fund plan benefits the trustee is appointed by taxpayer and can be removed by taxpayer at any time in the event of the trustee’s removal or resignation a successor trustee will be appointed by taxpayer contributions to plan are deposited in trust and invested among the investments selected by taxpayer trust’s income is derived from plan contributions and investment_income trust assets are held for the exclusive purposes of providing benefits to participants of plan and their beneficiaries and defraying the reasonable expenses of administering plan and trust the trust agreement provides that no portion of the corpus or income of trust will revert to taxpayer and that no private interests participate in or benefit from the operation of trust other than as providers of goods or services taxpayer proposes to amend the trust agreement to provide that taxpayer may amend the trust agreement or terminate the trust at any time in addition the trust plr-114674-07 agreement will be amended to provide that upon the termination of trust in no case will trust’s assets be distributed to an entity that is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code law and analysis in revrul_77_261 1977_2_cb_45 income from an investment fund sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization trust provides health benefits to retired employees of taxpayer their spouses and eligible dependents taxpayer is the sole participating employer in plan and is a political_subdivision of a state providing health benefits to former employees of a political_subdivision as well as to their spouses and dependents constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code the income of trust accrues to taxpayer a political_subdivision and the sole participating employer in plan the distribution of funds in trust to participating retirees plr-114674-07 satisfies an obligation taxpayer has assumed with respect to providing health benefits to its employees any benefit to the insurance_companies health care providers or to the participating retirees their spouses and dependents is incidental to the public benefit no private interests participate in or benefit from the operation of trust other than as providers of goods and services see revrul_90_74 sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined by sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees or by contributing to a separate trust or fund including a fund referred to in sec_105 which provides accident and health benefits directly or through insurance to one or more of his employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to accident or health benefits coverage provided under an accident_and_health_plan to former employees and their spouses and dependents is excludable from gross_income under sec_106 see revrul_62_199 1962_2_cb_32 revrul_82_196 1982_2_cb_53 based on the information and representations submitted by trust and provided the amendments to the trust agreement described above are adopted we hold that as of the date the amendments are adopted the income of trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 accordingly trust’s income is excludable from gross_income under sec_115 of the code we also conclude that mandatory_contributions made to plan on behalf of active employees to provide for the health coverage after retirement their spouses and dependents as defined in sec_152 are excludable from gross_income under sec_106 of the code no opinion is expressed concerning the federal tax consequences of plan or trust under any other provision of the code other than those specifically stated herein in particular section dollar_figure of revproc_2007_3 2007_1_irb_108 provides that the service will not issue a ruling concerning whether a self-insured_medical_reimbursement_plan satisfies the requirements of sec_105 for a plan_year accordingly no opinion is expressed concerning whether plan satisfies the nondiscrimination requirements of sec_105 or sec_1_105-11 plr-114674-07 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely harry beker branch chief health and welfare branch office of division counsel associate chief_counsel tax exempt and government entities
